COURT OF APPEALS OF VIRGINIA
UNPUBLISHED


              Present: Judges Humphreys, O’Brien and Malveaux
              Argued at Richmond, Virginia


              TIFFANY BYRD
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 0782-15-2                               JUDGE MARY BENNETT MALVEAUX
                                                                                 JULY 19, 2016
              PETERSBURG DEPARTMENT
               OF SOCIAL SERVICES


                               FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                                             Pamela S. Baskervill, Judge

                               Jean M. McKeen; Lynn L. Robinson, Guardian ad litem for the
                               minor children (Tomlin & McKeen, PLLC, on brief), for appellant.

                               Joan M. O’Donnell (Olde Towne Lawyers, on brief), for appellee.


                     Tiffany Byrd (“mother”) appeals from three orders of the Circuit Court of the City of

              Petersburg (the “circuit court”) which found abuse or neglect of three of her children. She argues

              that the circuit court erred in finding abuse or neglect of the children because there was no evidence

              the children were left unsupervised. She also contends that the circuit court erred in considering

              evidence of mother’s prior interaction with the Petersburg Department of Social Services (“PDSS”).

              On appeal, PDSS assigns cross-error on the ground that this Court lacks jurisdiction to hear this

              appeal because the orders were not final orders. For the reasons that follow, we agree.1

              Accordingly, we dismiss the appeal.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       As we hold that this Court does not have jurisdiction to hear this appeal, we do not
              address the merits of the arguments presented by mother.
                                        I. BACKGROUND

        On May 7, 2014, PDSS filed petitions in the Petersburg Juvenile and Domestic Relations

District Court (the “JDR court”) alleging that three children—E.B., E.B., and J.B.—were without

parental care or supervision due to their mother’s incarceration. The petitions sought entry of

“an emergency removal order pursuant to Va. Code §16.1-251, an adjudication of abuse or

neglect pursuant to Va. Code §16.1-252, [and] temporary custody and other relief pursuant to

Va. Code §16.1-278.2.” The JDR court entered emergency removal orders for the children that

day, and transferred temporary legal custody of the children to PDSS. The JDR court entered

preliminary removal orders on May 14, 2014. In these orders, the JDR court set two court dates,

one on June 4, 2014, for “[a]djudication,” and one on July 16, 2014, for “[d]isposition.”

       At the June 4 adjudicatory hearing, the JDR court found that PDSS failed to prove that

the children were abused or neglected as defined in Code § 16.1-228 or were at risk of abuse or

neglect as provided in Code § 16.1-241(A)(2a). PDSS appealed this order to the circuit court.2

       On April 15, 2015, after several continuances, the circuit court held a hearing on PDSS’s

appeal. Initially, PDSS asked the court to consider a change to the foster care plan at that

hearing, which the court granted over mother’s objection. The court stated that, “I find that

16.1-278.2 gives [the circuit court] the full range of options today for disposition [and] that a

separate hearing is not necessary.” Later in the hearing, the circuit court found that PDSS met its

burden in proving abuse and neglect. After making this finding, the court reversed its earlier

ruling that it would review the foster care plan.

       That same day, the circuit court entered orders for each child. Each order was captioned

as an “Adjudicatory Order for Abuse or Neglect Cases.” Each order stated that “[a] hearing has

been held for the adjudication of the petition” and that the child was abused or neglected as

       2
        The JDR court stayed the execution of the order dismissing the petitions pending the
appeal by PDSS.
                                            -2-
defined in Code § 16.1-228. The orders directed that each “[c]hild shall remain in legal custody

of DSS until further order of a court of competent jurisdiction.” The orders further directed that

the cases were “remanded to the Petersburg J&DR Court for further proceedings consistent with

this finding.” Mother filed a notice of appeal of the orders.

                                          II. ANALYSIS

        “The Court of Appeals of Virginia is a court of limited jurisdiction.” Canova Electric

Contracting v. LMI Ins. Co., 22 Va. App. 595, 599, 471 S.E.2d 827, 829 (1996). As a court of

limited jurisdiction, “[w]e have no jurisdiction over appeals except that granted us by statute.”

Polumbo v. Polumbo, 13 Va. App. 306, 307, 411 S.E.2d 229, 229 (1991). Generally, “[t]his

Court has appellate jurisdiction over final decrees of a circuit court in domestic relations matters

arising under Titles 16.1 or 20, and any interlocutory decree or order involving the granting,

dissolving, or denying of an injunction or ‘adjudicating the principles of a cause.’” Wells v.

Wells, 29 Va. App. 82, 85-86, 509 S.E.2d 549, 551 (1999) (quoting Code § 17.1-405(3)(f), (4)).

“The question of whether a particular order is a final judgment is a question of law that we

review de novo.” Carrithers v. Harrah, 60 Va. App. 69, 73, 723 S.E.2d 638, 639 (2012).

       The General Assembly has specified what orders can be appealed in the context of child

abuse and neglect cases. Preliminary removal orders in such cases are governed by Code

§ 16.1-252. It provides that the hearing required under the code section “shall be in the nature of

a preliminary hearing rather than a final determination of custody.” Code § 16.1-252(A).

Pursuant to this code section, the JDR court “shall determine whether the allegations of abuse or

neglect have been proven by a preponderance of the evidence.” Code § 16.1-252(G). If the

parents or custodian, guardian ad litem, or petitioning department objects to a finding of abuse or

neglect being made at that hearing, then the JDR court must schedule an adjudicatory hearing on

a date within thirty days of the preliminary hearing. Id. If no party objects, and the JDR court

                                                -3-
finds that the child at issue was abused or neglected, the JDR court must schedule a dispositional

hearing for a date within sixty days of the preliminary hearing. Code § 16.1-252(H).

       Code § 16.1-278.2 governs dispositional orders in abuse and neglect cases. A

dispositional order in accordance with this code section is not a “‘final order’ in the conventional

sense of the term . . . because Code § 16.1-278.2 contemplates the possibility of further review

by the J&DR court.” Blevins v. Prince William Cnty. Dep’t of Soc. Servs., 61 Va. App. 94, 98,

733 S.E.2d 674, 676 (2012). The General Assembly, however, has provided by statute that

dispositional orders are final orders subject to appeal. See Code § 16.1-296(A) (“[O]rders

entered pursuant to § 16.1-278.2 are final orders from which an appeal may be taken.”). At a

dispositional hearing under Code § 16.1-278.2(A), a court may make any of the following seven

dispositions:

                (1) enter an order under Code § 16.1-278 and order that services be
                provided for the child; (2) permit the child to remain with his
                parent, subject to conditions and limitations the court may order
                with respect to the child, his parent, or another adult who occupies
                the same dwelling; (3) prohibit or limit the contact between the
                child and his parent or other adult occupant of the same dwelling;
                (4) permit the local board of social services or other agency to
                place the child in a suitable home or facility; (5) transfer custody to
                a relative, a child welfare agency, private organization or licensed
                facility, or to the local board of social services; (6) transfer legal
                custody and order the parent to participate in services or programs
                or refrain from certain conduct; or (7) terminate the rights of the
                parent.

Blevins, 61 Va. App. at 99, 733 S.E.2d at 677.

       PDSS argues that the orders entered in this case were adjudicatory orders that were

preliminary in nature, and not dispositional orders. Therefore, the dispositive question on appeal

is whether the circuit court’s orders were dispositional orders entered pursuant to Code

§ 16.1-278.2.




                                                 -4-
       Here, it is clear that the circuit court’s orders were not dispositional orders. The orders

were captioned as “adjudicatory,” and reflect that a hearing on adjudication of the petitions had

occurred. The orders only reflect that the circuit court adjudicated PDSS’s allegations of abuse

or neglect of the children, with the court making a finding of abuse or neglect of each child. This

conclusion is supported by the circuit court’s remand of the cases to the JDR court for “further

proceedings consistent with this finding.” 3 (Emphasis added).

       Further, it is also clear that the orders were adjudicatory in nature as they did not make

any of the seven dispositions provided in Code § 16.1-278.2(A). However, at oral argument,

mother contended that these orders were dispositional in nature because the circuit court did

make a disposition pursuant to Code § 16.1-278.2(A): the court transferred custody to PDSS.

This argument is without merit. The circuit court’s order did not transfer custody to PDSS.

PDSS had been granted temporary custody on May 7, 2014, when the JDR court entered

emergency removal orders for the children. The circuit court’s orders merely maintained the

status quo—a continuation of PDSS’s temporary custody of the children. This is further

       3
          The circuit court’s order remanded the matter back to the JDR court for further
proceedings. We find no authority in the statute for the circuit court’s remand. Code
§ 16.1-278.2(A) provides that “[w]ithin 60 days of a preliminary removal order hearing . . . or a
hearing on a preliminary protective order . . . , a dispositional hearing shall be held if the court
found abuse or neglect and (i) removed the child from his home or (ii) entered a preliminary
protective order.” Here, the JDR court entered preliminary removal orders and scheduled an
adjudicatory hearing. At that hearing, it found no evidence of abuse or neglect. PDSS appealed
the order from that hearing to the circuit court. The circuit court held an adjudicatory hearing
and found abuse or neglect of the children, but then failed to hold a dispositional hearing
pursuant to Code § 16.1-278.2.
        An appeal from the juvenile court must be heard de novo by the circuit court. Code
§ 16.1-136. “[A]n appeal to the circuit court from a court not of record under Code § 16.1-136
annuls the judgment of the inferior tribunal as completely as if there had been no previous trial.”
Walker v. Dep’t of Pub. Welfare, 223 Va. 557, 563, 290 S.E.2d 887, 890 (1982). “A court which
hears a case de novo . . . acts not as a court of appeals but as one exercising original jurisdiction.”
Addison v. Salyer, 185 Va. 644, 649, 40 S.E.2d 260, 263 (1946) (quoting Gemmell, Inc. v. Svea
Fire, etc., Ins. Co., 166 Va. 95, 98, 184 S.E. 457, 458 (1936)). “Such an appeal transfers the
entire record to the circuit court for retrial as though the case had been originally brought there.”
Mahoney v. Mahoney, 34 Va. App. 63, 66, 537 S.E.2d 626, 628 (2000) (en banc) (emphasis in
original).
                                                    -5-
reflected in the language of the orders. They stated that the children “shall remain in legal

custody of DSS until further order of a court of competent jurisdiction.” (Emphasis added).

The court orders simply preserved the children’s current situation, as they were to remain as they

were in the temporary legal custody of PDSS. The orders did not make any final determinations

regarding custody. Therefore, the action taken by the circuit court was not a permanent transfer

of custody as contemplated by Code § 16.1-278.2(A)(5). The orders in this case do not reflect

that any of the dispositional options provided by Code § 16.1-278.2(A) were exercised by the

circuit court.

        After reviewing the language of the April 15, 2015 orders, and in light of the statutory

scheme concerning preliminary removal orders and dispositional orders, we hold that the orders

were adjudicatory in nature. Thus, they are not final orders for purposes of appeal because they

were not entered pursuant to Code § 16.1-278.2.




                                                -6-
                                       III. CONCLUSION

       For the foregoing reasons, we hold that we lack jurisdiction to consider the merits of

mother’s appeal; therefore, we dismiss the appeal.4

                                                                                 Appeal dismissed.




       4
          We note that we dismiss the appeal without prejudice for either party to re-file an appeal
when the circuit court has held a dispositional hearing and entered a dispositional order pursuant
to Code § 16.1-278.2. We disagree with the concurrence/dissent’s assertion that the decision in
this case leaves mother with no opportunity to appeal the circuit court’s finding of abuse or
neglect to this Court. As mandated by statute, a dispositional hearing will occur in this case.
Once a dispositional order is entered, mother has every right to appeal the finding of abuse and
neglect to this Court as proscribed by Code § 16.1-278.2(A).
         We also find no authority for the concurrence/dissent’s direction to remand this matter to
the circuit court with specific instructions to hold a dispositional hearing and enter a final
dispositional order pursuant to Code § 16.1-278.2(A). The concurrence/dissent cites
Commonwealth v. Fairfax County Sch. Bd., 49 Va. App. 797, 645 S.E.2d 337 (2007), in support
of this proposition. However, that case is distinguishable from the case at hand. In Fairfax
County, this Court found that we lacked jurisdiction to hear an interlocutory appeal under Code
§ 8.01-670.1 and subsequently remanded the matter “to the trial court for further proceedings.”
Interlocutory appeals involve issues necessary to the resolution of the matter pending before the
trial court. These determinations must occur before the trial court’s final ruling on the entire
case. Appellate courts are vested, per statute, with limited jurisdiction to resolve these issues.
Once the appellate court has resolved the conflict, it is deprived of its jurisdiction and the trial
court is again vested with the authority to continue with the proceeding. In Fairfax County, this
Court simply remanded the case back to the circuit court for it to proceed with the case after it
found it lacked jurisdiction over an interlocutory appeal, which occurred during the pendency of
the litigation. The Court did not mandate that the circuit court take any specific action; it only
remanded the case back the circuit court to proceed with the pending trial. This remand merely
put the case back in the procedural posture it was in prior to the interlocutory appeal, without
requiring any specific action on the part of the circuit court. The concurrence/dissent would have
this Court go beyond what we did in Fairfax County. It would direct the trial court to take
specific actions, after holding that we lack jurisdiction to review the matter. Finding no support
for this directive, we find dismissal the appropriate remedy on appeal.
                                                  -7-
Humphreys, J., concurring, in part, and dissenting, in part.

       I join entirely with the analysis of the majority in declining to decide the case on the

merits because the circuit court’s adjudicatory orders, were not a final disposition as

contemplated by Code § 16.1-278.2(D).5

       I write separately because I respectfully disagree with the judgment of the majority

dismissing this appeal without remanding the case to the circuit court with instructions that it

dispose of the case in one of the ways prescribed by law. In my view, the form the majority’s

judgment takes undermines the statutory scheme applicable here and has the additional effect of

forever denying mother her statutory right to appeal the circuit court’s finding of abuse and

neglect to this Court. The majority correctly concludes that we lack the appellate jurisdiction to

consider the merits of the assignments of error at this time because the circuit court failed to

finally dispose of the matter pursuant to the requirements of the statute. Despite having found

error in that regard, the majority further concludes that nothing can be done about it. I disagree

with this latter conclusion for several reasons.

       My colleagues in the majority reduce to footnote 3 the precise statutory foundation for

not doing what they have done here. The circuit court’s order remanded the matter to the JDR

court for further proceedings without ever holding a dispositional hearing or entering a

dispositional order as required by the very statute the majority cites. Code § 16.1-278.2(A)

provides that “[w]ithin 60 days of a preliminary removal order hearing . . . or a hearing on a

preliminary protective order . . . , a dispositional hearing shall be held if the court found abuse or

neglect and (i) removed the child from his home or (ii) entered a preliminary protective order.”


       5
          Although outside of our purview to remedy, in my view it is unfortunate that, for the
reasons stated by the majority, we are unable to resolve the merits of the assignments of error in
this appeal. Mother’s children have been in foster care in the custody of PDSS while this matter
languished in the circuit court without a decision for the better part of a year for no better reason
than the inexcusable one that the PDSS provided at oral argument: “it fell through the cracks.”
                                                -8-
(Emphasis added). The failure of the circuit court to follow a statutory mandate in a case of this

nature is a quintessential error that this Court has jurisdiction to correct. However, the judgment

of the majority dismissing this appeal for lack of such jurisdiction, without further direction to

the circuit court for further proceedings consistent with the statutory scheme, results in an error

that is now uncorrectable. It certainly cannot be corrected by the JDR court, where the circuit

court remanded the case for disposition. The JDR court reached a contrary finding with regard

to abuse and neglect of the children and also has no authority to disturb the judgment of a higher

court after a trial de novo, despite our unanimous conclusion today that such judgment was

flawed.

          In this case, the JDR court entered preliminary removal orders and held an adjudicatory

hearing in which it found no evidence of abuse or neglect. PDSS appealed that adjudicatory

order to the circuit court. The record demonstrates that the circuit court held an adjudicatory

hearing and found abuse or neglect of the children, but then failed to hold a dispositional hearing,

despite a clear statutory responsibility to do so pursuant to Code § 16.1-278.2. In fact, the form

adjudicatory order utilized in these cases includes a series of checkboxes delineating the five

possible dispositions authorized by the statute, one of which is a provision with the following

language: “As the child has been found to be abused or neglected, or at risk of abuse or neglect

as provided in Virginia Code § 16.1-241(A)(2a), a dispositional hearing pursuant to Virginia

Code § 16.1-278.2 shall be held on ________.” Thus, the form adjudicatory order contains

language that affirms that the circuit court was required by statute to conduct a dispositional

hearing based upon its finding of abuse or neglect. Still, the box next to this provision on the

order was not checked and the date for such hearing was never set. Instead, the circuit court,

without any statutory authority to do so, remanded the case to the JDR court for “further

proceedings consistent with this finding.”

                                                -9-
       In addition to not being authorized by the statutory scheme, the circuit court’s remand to

JDR court was in contradiction to the well-settled principle that an appeal from the juvenile court

must be heard de novo by the circuit court and the retrial must occur “as though the case had

been originally brought there.” Mahoney v. Mahoney, 34 Va. App. 63, 66, 537 S.E.2d 626, 628

(2000). An appeal to the circuit court from a JDR court under Code § 16.1-136 annuls the

judgment of the inferior tribunal as completely as if there had been no previous trial. See Gaskill

v. Commonwealth, 206 Va. 486, 490, 144 S.E.2d 293, 296 (1965). The circuit court ignored this

well-settled principle of law. Instead of making a final disposition, the circuit court attempted to

delegate its statutory obligation to do so to the JDR court, even though the JDR court’s previous

finding that there was no abuse or neglect had been annulled completely by PDSS’s appeal to

circuit court. Furthermore, without a remand to circuit court with instructions that a final

disposition be entered consistent with the options available in the statute, mother now has no

opportunity to appeal the circuit court’s finding of abuse or neglect to this Court, thus effectively

depriving her of her statutory right to do so.6

       For these reasons, I respectfully dissent from the judgment of the majority dismissing this

appeal without remanding it to the circuit court with direction that it conclude its statutory

responsibilities, because such disposition would leave the circuit court’s erroneous remand to the

JDR court in effect. I agree with my colleagues that the circuit court erred in its failure to hold a

dispositional hearing or issue a dispositional order. Consequently, I agree that there is no final


       6
          The majority asserts in footnote 4 that “We note that we dismiss the appeal without
prejudice for either party to re-file an appeal when the circuit court has held a dispositional
hearing and entered a dispositional order pursuant to Code § 16.1-278.2.” This statement is both
unnecessary and factually incorrect. As noted above, the circuit court improperly remanded the
case to the JDR court for disposition. By dismissing this appeal without a remand, the majority
has left nothing for the circuit court to do, as the case will return to the JDR court, where we all
agree it was improperly sent, rather than the circuit court. The circuit court will no longer have
either the obligation or the authority to conduct a dispositional hearing or enter a dispositional
order as contemplated by the majority’s footnote.
                                                  - 10 -
dispositional order for this Court to review on its merits. See Code § 16.1-278.2(D). However,

having found that the circuit court erred, we have the authority and obligation to instruct the

circuit court on the correction of its error.7 Therefore, I would dismiss the appeal as untimely but

remand this case to the circuit court with specific direction to hold a dispositional hearing and

enter a final dispositional order as required by Code § 16.1-278.2(A), from which a further

appeal may be taken if either of the parties deem it appropriate.




       7
          Indeed, in contrast to the actions of the majority in this case, having found that we lack
the ability to exercise our appellate jurisdiction, our appellate courts routinely remand the matter
for further proceedings consistent with our analysis. See, e.g. West v. Commonwealth, 249 Va.
241, 455 S.E.2d 1 (1995) (dismissing an appeal for lack of jurisdiction and remanding to trial
court to enter final judgment); Commonwealth v. Fairfax Cty. Sch. Bd., 49 Va. App. 797, 645
S.E.2d 337 (2007) (dismissing an appeal for lack of jurisdiction and remanding to the trial court
for further proceedings).
                                               - 11 -